

	

		II

		109th CONGRESS

		1st Session

		S. 1060

		IN THE SENATE OF THE UNITED STATES

		

			May 18, 2005

			Mr. Coleman (for

			 himself, Mr. Smith,

			 Ms. Snowe, Mr.

			 Dayton, and Mr. Harkin)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow a

		  credit against income tax for the purchase of hearing aids.

	

	

		1.Short titleThis Act may be cited as the

			 Hearing Aid Assistance Tax Credit

			 Act.

		2.Credit for

			 hearing aids for seniors and dependents

			(a)In

			 generalSubpart A of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is

			 amended by inserting after section 25B the following new section:

				

					25C.Credit for

				hearing aids

						(a)Allowance of

				creditIn the case of an individual, there shall be allowed as a

				credit against the tax imposed by this chapter an amount equal to the amount

				paid during the taxable year, not compensated by insurance or otherwise, by the

				taxpayer for the purchase of any qualified hearing aid.

						(b)Maximum

				amountThe amount allowed as a credit under subsection (a) shall

				not exceed $500 per qualified hearing aid.

						(c)Qualified

				hearing aidFor purposes of this section, the term

				qualified hearing aid means a hearing aid—

							(1)which is

				described in section 874.3300 of title 21, Code of Federal Regulations, and is

				authorized under the Federal Food, Drug, and

				Cosmetic Act for commercial distribution, and

							(2)which is intended

				for use—

								(A)by the taxpayer,

				but only if the taxpayer (or the spouse intending to use the hearing aid, in

				the case of a joint return) is age 55 or older, or

								(B)by an individual

				with respect to whom the taxpayer, for the taxable year, is allowed a deduction

				under section 151(c) (relating to deduction for personal exemptions for

				dependents).

								(d)Election once

				every 5 yearsThis section shall apply to any individual for any

				taxable year only if such individual elects (at such time and in such manner as

				the Secretary may by regulations prescribe) to have this section apply for such

				taxable year. An election to have this section apply may not be made for any

				taxable year if such election is in effect with respect to such individual for

				any of the 4 taxable years preceding such taxable year.

						(e)Denial of

				double benefitNo credit shall be allowed under subsection (a)

				for any expense for which a deduction or credit is allowed under any other

				provision of this

				chapter.

						.

			(b)Clerical

			 amendmentThe table of sections for subpart A of part IV of

			 subchapter A of chapter 1 of such Code is amended by inserting after the item

			 relating to section 25B the following new item:

				

					

						Sec. 25C. Credit for hearing

				aids.

					

					.

			(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2004.

			

